DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15, 16, 18, 19 and 21-34 of US Application No. 16/673,337 are currently pending and have been examined.  Applicant amended claims 15, 18, 19 and 21, canceled claims 2-14,17 and 20, and added claims 22-34.  
Claims 15, 16, 18, 19 and 21-34 are allowed. 

Response to Arguments
The previous objection to the specification is withdrawn in consideration of the amended abstract.

The previous rejections of claims 15, 16 and 21 under 35 USC § 102 or 103 are withdrawn. Applicant amended independent claim 15 to include the limitations of claim 17, which Examiner previously indicated as allowable but depending on a rejected base claim. Claims 16 and 21 depend from claim 21. Therefore, the rejections of claims 16 and 21 are also withdrawn.

The previous rejections of claims 2-14 and 20 under 35 USC § 102 or 103 are withdrawn because the claims are canceled.

Allowable Subject Matter
Claims 15, 16, 18, 19 and 21-34 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Jeon et al. (US 2015/0232090, “Jeon”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Jeon, discloses an apparatus and a method for preventing a vehicle collision. The method includes collecting, by a controller, vehicle information of a traveling vehicle and calculating a last point to brake time to collision, a last point to steer time to collision, a front collision warning time to collision, and time to collision based on the collected vehicle information. The controller confirms whether the traveling vehicle enters a collision risk area in which there is a collision possibility between the traveling vehicle and a front vehicle. A vehicle driving support is controlled based on a direction in which a rear-side vehicle is present and whether steering is attempted when the traveling vehicle enters the collision risk area, thereby minimizing the collision between the traveling vehicle and the front vehicle and rear-side vehicle.

With respect to independent claim 15, Jeon taken either individually or in combination with other prior art of record fails to teach or suggest wherein the processor is configured to: based on the surrounding situation information, determine whether a speed of the vehicle is equal or greater than a speed threshold, based on a determination that the speed of the vehicle is equal or greater than the speed threshold, control a display to display the LPB, and based on a determination that the speed of the vehicle is less than the speed threshold, control the display to display the LPS.

Claims 16, 18, 19 and 21-34 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668